DOWDELL, J.
There ivas no error in overruling the demurrer to the indictment and the motion to quash, on the ground of charging two offenses in different counts. — Wooster v. State, 55 Ala. 220; Maynard v. State, 46 Ala. 85; Butler v. State, 91 Ala. 87; Rollins v. State, 98 Ala. 79.
Nor was there any error in overruling the demurrer to the indictment on the ground that the Christian name of the owner of the property alleged to have been stolen, is not averred. — Thompson v. State, 48 Ala. 165; Franklin v. State, 52 Ala. 414; Gerrish v. State, 53 Ala. 480; Lyon v. State, 61 Ala. 224; Lowe v. State, infra.
There is no merit in the exceptions reserved to the actions and rulings of the court in the organization and impannelling of the jury which tried the case. After the State had peremptorily challenged several jurors, there was no error in requiring the defendant to pass upon the remaining jurors, before summoning others to supply the places of those who had been challenged. — Sellers v. State, 52 Ala. 368; Wilson v. State, 31 Ala. 371.
To complete the jury after the number had been reduced below twelve by challenges, the defendant was not entitled to have such deficiency made up by draw'ing from the jury box as in capital cases. In felony cases other than capital, the statute provides for the completion of the jury for the trial of the case where the regular jurors in attendance have been exhausted without completing the jury, by summoning the required number from the qualified citizens of the county. Crim. Code, § 5012; Special Jury Law for Montgomery County, Acts 1900-1901, p. 1994, § 9.
The bill of exceptions shows many exceptions reserved on the trial to the rulings of the court on the introduction of the evidence. It can serve no good purpose to revieAV these exceptions in detail. We have carefully considered them all, and fail to find any merit in any of them.
There was evidence tending to show a conspiracy on the part of the defendant and others mentioned in the *153evidence, to commit the offense charged in the indictment. Every act or declaration done or made by the defendant, or any one of the co-conspirators, in connection with and in furtherance of the common purpose, was clearly competent and admissible in evidence.
The testimony tended to show that the cows alleged to have been stolen, were taken by the defendant in an adjoining county and brought into the county of Montgomery and sold in the city of Montgomery. All that Avas said and done by the defendant and those aiding him in. the commission of the offense, along the route in carrying the cows from the place of original caption to the city of Montgomery was competent as a part of the res gestae.
It is sufficient to authorize a conviction on the evidence. of an accomplice, if the corroborating evidence tends to connect the defendant with the commission of the crime. — Grim. Code, § 5300; 1 Mayfield’s Dig. p. 8, sub-div. 10.
Charge 1 requested by the State was free from reversible error. Nor Avas there any error in the giving of charges numbered 2, 3, and 4, requested by the State.
.Charge 19 requested by the defendant is faulty in that it ignores evidence Avliich tended to show a conspiracy to commit the offense, and gives undue prominence to certain portions of the evidence to the exclusion of all the other evidence. If the defendant was connected Avith the conspiracy to commit the crime, proof of his personal presence at. the time of its commission, would not be necessary to- a conviction.
Charge: 20 likewise singles out a part of the evidence to the exclusion of the evidence tending to shOAv a conspiracy. Besides the evidence tended to show that they drove seArenteen and not eighteen cows to the house of Dan Soagers. The charge was properly refused.
The oAvnership of the property stolen was laid in different persons in separate counts. The evidence shows a single taking.' This form of pleading was adopted to meet any phase of the evidence as to ownership. Charge 22 postulates an acquittal on a failure of proof as to ownership in J. B. Milligan; this ignored the charge contained in the second count, which laid ownership in *154J. IÍ. Milligan. Charge 28 postulates an acquittal on failure of proof of ownership in J. II. Milligan, ignoring the charge in the first count which put the ownership in •T. B. Milligan. These charges for this reason were bad and were properly refused.
There was no charge in the indictment of a. joint ownership in J. B. and J. II. Milligan, and consequently charge 17 was rightly refused.
Charge 21 was dearly misleading.
Charge (i ignores the evidence, which tended to show a conspiracy on the part of the defendant and others in the commission of the theft;.
Charge 14 is so palpably faulty as to require no comment.
Charge 22-J ignores other evidence in the case besides the confession of the defendant which tended to connect him; with the commission of the offense charged.
Charge 15 invasive of the province of the jury, besides being ba.<l in other respects.
Charge 12 likewise invades the province of the jury, and assumes that there was animus proven.
Charge 61 is both argumentative and misleading and for this reason, if no other, properly refused.
We find no- error in the record and the judgment is affirmed.